ACCEPTED
                                                                        01-15-00487-CR
                                                             FIRST COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                                                                 10/22/2015 11:41:27 AM
                                                                  CHRISTOPHER PRINE
                                                                                 CLERK

                     NO. 01-15-00487-CR

                IN THE COURT OF APPEALS                 FILED IN
                                                 1st COURT OF APPEALS
                                                     HOUSTON, TEXAS
                       FIRST DISTRICT           10/22/2015 11:41:27 AM
                                                 CHRISTOPHER A. PRINE
                                                         Clerk
                      HOUSTON, TEXAS


                         NO. 1416994

                     IN THE TRIAL COURT

                 230TH JUDICIAL DISTRICT

                 HARRIS COUNTY, TEXAS


FREDIS MAURICIO FLORES       §             APPELLANT

VS.                          §

THE STATE OF TEXAS           §             APPELLEE


             MOTION FOR EXTENSION OF TIME
             FOR FILING APPELLANT'S BRIEF


                                 ALLEN C. ISBELL
                                 2016 Main St., Suite 110
                                 Houston, Texas 77002
                                 713/236-1000
                                 Fax: 713/236-1809
                                 STATE BAR NO. 10431500
                                 Email:allenisbell@sbcglobal.net

                                 COUNSEL ON APPEAL
TO THE HONORABLE COURT OF APPEALS:

      COMES NOW FREDIS MAURICIO FLORES, appellant, by and through

his retained counsel on appeal, and respectfully requests this Honorable

Court grant an Extension of Time for Filing an Appellant's Brief. The present

date for filing the Brief is October 26, 2015, and it is respectfully requested

that said time be extended until November 25, 2015. For cause, appellant

would show the Court as follows:

                                       I.

      On May 14, 2015, appellant was convicted of Driving While Intoxicated

(3rd Offender), in the 230th District Court of Harris County, Texas entitled The

State of Texas vs. FREDIS MAURICIO FLORES, in Cause Number 1416994

and was sentenced to four (4) years confinement in the Texas Department of

Criminal Justice, Institutional Division. No Motion for New Trial was filed and

written Notice of Appeal was given May 21, 2015.

                                       II.

      Counsel is unable to timely file the Brief within the time period from the

first extension of filing the Reporter’s Record for the following reasons:

      1.     Counsel is preparing for the following Trials:

             •      State vs. Simon, No. 1391357 (Capital Murder)(set to begin
                    October 22, 2015);

c:\appeals\flores\extension                                                   2
             •      State vs. Aguilar, No. 1370058 (Murder).

      2.     Counsel has recently represented the following in court: State vs.
             Aguilar, No. 1370058; State vs. Allen, Nos. 1475254 & 1403306;
             State vs. Caplan, No. 1449686; State vs. Collins, No. 1468713;
             State vs. Cornelius, No. 1483722; State vs. Dornes, No.
             1477372; State vs. Hastings, No. 1464287; State vs. Hornsby,
             Nos. 1455466, 1455467 & 1455768; State vs. Johnson, No.
             1485392; State vs. Joyner, No. 1358039; State vs. Koch, No.
             1473727; State vs. Landon, No. 1370845; State vs. Nuñez-
             Reyes, No. 1476299; State vs. Palmer, No. 1419391; State vs.
             Sanfelippo, No. 1479165; State vs. Simon, No. 1391357; State vs.
             Taylor, No. 1481280; State vs. Vallier, No. 1480767; State vs.
             Zumoff, No. 1485229;

                                       III.

      Counsel feels that if the additional time is granted, the Brief in this cause

will be filed timely.

                                       IV.

      This is the second (2nd) extension requested.

                                        V.

      This motion is urged at the first opportunity as appellant will suffer

irremediable harm if it is not granted.

      WHEREFORE, PREMISES CONSIDERED, appellant prays that this

Honorable Court grant this extension of time in which to file the Appellant's

Brief until November 25, 2015.




c:\appeals\flores\extension                                                      3
                                             Respectfully submitted,

                                             /s/ Allen C. Isbell
                                             ALLEN C. ISBELL
                                             2016 Main St., Suite 110
                                             Houston, Texas 77002
                                             713/236-1000
                                             Fax No. 713/236-1809
                                             STATE BAR NO. 10431500
                                             Email: allenisbell@sbcglobal.net

                                             COUNSEL ON APPEAL


                                Certificate of Service

      I hereby certify that on this 22nd day of October, 2015, a true and correct

copy of the foregoing motion was sent to the District Attorney's Office,

Appellate Division, and to Mr. Fredis Mauricio Flores, appellant.


                                             /s/ Allen C. Isbell
                                             ALLEN C. ISBELL

                              Certificate of Compliance

      The undersigned attorney on appeal certifies this motion is computer

generated and consists of 561 words. Counsel is relying on the word count

provided by the Word Perfect computer software used to prepare the motion.


                                             /s/ Allen C. Isbell
                                             ALLEN C. ISBELL


c:\appeals\flores\extension                                                     4